       Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 1 of 38 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK


 SHAWN HOCHHAUSER. individually, and                           CLASS ACTION COMPLAINT
 on behalf of those similarly situated;
                                                               DEMAND FOR JURY TRIAL
                       Plaintiff(s),

                            v.

 JUUL LABS INC.; ALTRIA GROUP, INC.;
 and PHILIP MORRIS USA, INC.,

                       Defendant(s).

                                               INTRODUCTION
             1.            This is a class action brought on behalf of all New York citizens who have

    purchased, used, become addicted to, or been otherwise harmed by Electronic Nicotine

    Delivery Systems (hereinafter, “ENDS”)1, including but not limited to, electronic cigarettes,

    e-cigarettes, vaporizers, pods, e-liquids, and their component parts, manufactured, designed,

    assembled, promoted, delivered, marketed, sold, and/or supplied by Defendants.

             2.            Plaintiffs further propose a Subclass to include all class members who, at

    the time of at least one purchase of Defendants’ electronic cigarettes, vaporizers, or pods,

    were under the age of eighteen (18).

             3.            As outlined in greater detail herein, Defendants designed, manufactured,

    assembled, installed, delivered, marketed, sold, supplied, and or otherwise took action with

    respect to the above referenced products, specifically targeting Plaintiff and those similarly




1
  As used in this Complaint, “ENDS” refers to and includes all nonlighted, noncombustible devices that employ a
mechanical heating element, battery, or circuit, regardless of shape or size, to produce aerosolized or vaporized
nicotine for inhalation into the body of a person, including but not limited to a device that is manufactured,
distributed, marketed, or sold as an e-cigarette, e-cigar, e-pipe, e-hookah, vape pen, or any other similar product with
any other product name or descriptor, including component parts.


                                                           1
  Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 2 of 38 PageID #: 2



situated through misleading, deceptive, and unconscionable practices and exploiting themes

and images that resonate with teenagers and young adults, including but not limited to, the

use of popular animation, hiring of models and influencers to promote e-cigarettes, social

media advertising, and manufacturing and promoting flavors that were designed to appeal to

minors and young adults, while falsely denying doing so.

          4.       Defendants’ unlawful practices have led to an epidemic of individuals

addicted to e-cigarettes and vaping, to their severe detriment.

          5.       Defendants based their conduct on decades of research by the tobacco

industry about how to manipulate individuals into becoming addicted to their nicotine-

containing products.

          6.       In November 2018, after approximately three years of advertising,

Defendant JUUL Labs, Inc. (hereinafter, “JUUL”) shut down and deleted its social media

accounts after years of promotion, advertising, and marketing directed at minors and young

adults.

          7.       Such marketing was done fraudulently with the intent to mislead

individuals – such as the class members – into purchasing JUUL e-cigarettes, pods, and

related ENDS.

          8.       When Defendants launched their products, they failed to warn of any

adverse effects that they knew, or should have known, would likely occur, including but not

limited to addiction, increased risk of heart disease and stroke, changes in brain functionality

leading to anxiety, depression, and other long term mental health conditions, decreased

functionality of the endocrine system, heightened risk of cancer, and negative effects on




                                             2
  Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 3 of 38 PageID #: 3



fertility. Defendants fraudulently marketed their products as safer than conventional

cigarettes.

        9.          The Centers for Disease Control and Prevention (hereinafter, “CDC”) and

the Food and Drug Administration (hereinafter, “FDA”), along with numerous recognized

medical experts, have indicated that electronic cigarettes should not be used by youth, young

adults, pregnant women, or adults who do not currently use tobacco products.

        10.         Additionally, the CDC, FDA, and numerous recognized medical experts

have advised adult smokers who are attempting to quit to refrain from using ENDS and

instead use evidence-based treatments, including counseling and FDA-approved medications.

        11.         JUUL products have not been approved by the FDA as a smoking

cessation therapy or in any other capacity.

        12.         Currently, Defendants have offered no meaningful remedies or efforts at

mitigation of the use, sale, or exposure to minors beyond completely inadequate warnings

generally designed for conventional cigarettes.

        13.         Through this class action Plaintiff seeks, inter alia, reasonable and

adequate compensation for pain and suffering, emotional distress, financial harm, medical

expenses, and disfigurement, as well as in the form of injunctive relief, and continued

medical monitoring over time, at Defendant’s expense.

                                              VENUE

        14.         Venue is proper in the Eastern District Court of New York pursuant to 28

U.S.C. § 1332(d) as there are over 100 class members, the amount in controversy exceeds

$5,000,000.00 exclusive of interest and costs, and at least one Plaintiff and Defendant are

citizens of different states.



                                              3
  Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 4 of 38 PageID #: 4



        15.          This Court has personal jurisdiction over all Defendants as Defendants do

business in New York and have sufficient minimum contacts in New York. Defendants

intentionally avail themselves of the markets in this State through the promotion, marketing,

sale, and distribution of the products at issue in this lawsuit.

        16.          A substantial part of the events and/or omissions giving rise to the claims

at issue in this Complaint arose in New York.

                                           THE PARTIES

                                    Plaintiff Shawn Hochhauser

         17.         Plaintiff Shawn Hochhauser is an individual residing in Massapequa, New

 York who is a member of the class in that he purchased ENDS manufactured, designed,

 assembled, installed, delivered, marketed, sold, and/or supplied by Defendants based on

 false, misleading, deceptive, unconscionable, and/or inadequate practices, resulting in his

 severe detriment.

         18.         Plaintiff was born on May 4, 2000.

         19.         Plaintiff began purchasing and using JUUL e-cigarettes when he was

 approximately fifteen (15) years old.

         20.         Plaintiff had never smoked cigarettes prior to using JUUL.

         21.         When he began purchasing JUUL e-cigarettes, he believed based on

 JUUL’s advertisements and marketing, that these products were safe for use, were safer than

 conventional cigarettes, and would not cause adverse health effects.

         22.         When he began purchasing JUUL e-cigarettes, he was unaware of the

 addictiveness of these products.




                                               4
 Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 5 of 38 PageID #: 5



        23.       When he began purchasing JUUL e-cigarettes, he was unaware that these

products contained high levels of nicotine.

        24.       Plaintiff saw JUUL advertisements, including but not limited to, on social

media and in local stores.

        25.       Plaintiff was attracted to, and most purchased, the mango flavored JUUL

products.

        26.       He now uses the mint flavored products.

        27.       Plaintiff would not have purchased JUUL products had he known that they

were highly addictive, contained nicotine in concentrations more potent than conventional

cigarettes, and/or could cause adverse health effects.

        28.       Before he learned of the adverse health consequences of using JUUL e-

cigarettes and vaporizers, Plaintiff smoked approximately one to two full pods per day.

        29.       As a result of his use of JUUL e-cigarettes, Plaintiff has suffered, and

continues to suffer, severe adverse health effects, including but not limited to severe

coughing, shortness of breath, chest pain, increased phlegm/mucus, throat irritation, and

vocal changes.

        30.       Due to his JUUL e-cigarette use, Plaintiff suffers, and continues to suffer,

adverse consequences including, but not limited to, severe emotional distress and medical

expenses.

                                           Defendants

       31.        Defendant JUUL Labs, Inc. is Delaware corporation with its principal

place of business located at 560 20th Street, San Francisco, CA 94107. JUUL originally

operated under the name of PAX Labs, Inc. In 2017, it was renamed JUUL Labs, Inc. JUUL



                                              5
  Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 6 of 38 PageID #: 6



manufactures, designs, assembles, installs, delivers, markets, sells, promotes, and/or supplies

ENDS, including but not limited to, e-cigarettes, vaporizers, e-liquids, and associated

component parts.

        32.        Defendant Altria Group, Inc. (“Altria”) is a Virginia Corporation with its

principal place of business located at 6601 West Broad Street, Richmond, Virginia 23230.

        33.        Defendant Philip Morris USA, Inc. (“Philip Morris”) is a wholly owned

subsidiary of Altria. Philip Morris is a Virginia corporation with its principal place of

business located at 615 Maury Street, Richmond, Virginia, 23224. Philip Morris is engaged

in the manufacture and sale of conventional cigarettes in the United States. Philip Morris is

the largest conventional cigarette company in the United States.

        34.        Altria and Philip Morris have a thirty-five (35) percent ownership in

JUUL.

                FACTUAL BASIS FOR THE RELIEF REQUESTED

        35.        Plaintiffs and the classes incorporate all prior allegations of the class

complaint.

        36.        Defendants JUUL, Altria, and Philip Morris will be referred to hereinafter

collectively as “JUUL” or “Defendants.”

        37.        JUUL manufactures, designs, assembles, installs, delivers, markets, sells,

promotes, and/or supplies ENDS, including but not limited to, e-cigarettes, vaporizers, e-

liquids, and associated component parts and engages in the manufacture, design, assembly,

delivery, marketing, advertising, sale, promotion, distribution, and/or supply of ENDS in the

state of New York and elsewhere.




                                              6
  Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 7 of 38 PageID #: 7



       38.         Defendant JUUL began manufacturing, designing, assembling, delivering,

advertising, promoting, marketing, selling, and/or supplying e-cigarettes and associated

ENDS in approximately 2015.

       39.         According to the FDA, 3,620,000 middle and high school students in the

United States used e-cigarettes in 2018.

       40.         E-cigarette use increased seventy-eight (78) percent among high school

students between 2017 and 2018, from 11.7% of all students to 20.8% of all students.

       41.         E-cigarette use also increased forty-eight (48) percent among middle

school students, from 3.3% to 4.9% of all students, from 2017 to 2018.

       42.         According to a 2013-2014 survey cited by the FDA, eighty-one (81)

percent of current youth e-cigarette users cited the availability of appealing flavors as the

primary reason for use.

       43.         The FDA and health professionals have called the use of e-cigarettes

among youth an epidemic.

       44.         Defendant’s ENDS, including e-cigarettes, pods, e-liquids, and component

parts, deliver dangerous toxins and carcinogens to users, including Plaintiff and the class

members. Nicotine itself is a toxic chemical associated with cardiovascular, reproductive,

and immunosuppressive problems.

       45.         Nicotine adversely affects multiple bodily systems.

       46.         Numerous medical experts, including the CDC, have advised that

additional research is necessary to determine the adverse effects of the multiple toxins

present in e-liquids, but evidence suggests that short term usage can adversely affect

pulmonary function because it introduces foreign substances into the lungs.




                                              7
      Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 8 of 38 PageID #: 8



             47.          Since 2015, JUUL has become the dominant e-cigarette manufacturer in

    the United States.

             48.          A recent study from Stanford University School of Medicine notes that in

    November 2018, JUUL had 76.1 percent of the United States e-cigarette market.2

             49.          JUUL e-cigarettes look like a USB flash drive, can charge in a computer,

    and are small enough to be hidden in a closed hand. JUUL e-cigarettes are used by heating

    up a small cartridge containing oils, called “JUUL pods”, “pods”, or e-liquids, to create

    vapor, which quickly dissolves in the air. Other “pod” or “e-liquid” manufacturers design,

    manufacture, sell, and promote pods in numerous flavors that are able to be used with JUUL

    e-cigarettes.

             50.          JUUL pods include the ingredients nicotine, benzoic acid glycerine, and

    propylene glycol.

             51.          JUUL currently designs, assembles, delivers, markets, sells, promotes,

    and/or supplies eight flavors of “pods,” including mango, fruit, cucumber, crème, and mint.

             52.          JUUL’s website states that JUUL “pods” are proprietary.

             53.          Despite being marketed as a safe alternative to conventional cigarettes,

    JUUL pods deliver a higher concentration of nicotine per pod than a pack of cigarettes and

    utilize a device that is easier to conceal than a conventional cigarette, making it more

    addictive and attractive to individuals than conventional cigarettes.3




2
  Jackler, Robert K., et al. “JUUL Advertising Over Its First Three Years on the Market.” Stanford Research into the
Impact of Tobacco Advertising. January 2019.
3
  Esther E. Omaiye, MS et al., Toxicity of JUUL Fluids and Aerosols Correlates Strongly with Nicotine and Some
Flavor Chemical Concentrations (Dec. 2018), available at:
https://www.biorxiv.org/content/biorxiv/early/2018/12/09/490607.full.pdf


                                                         8
      Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 9 of 38 PageID #: 9



            54.          The adverse effects of nicotine on brain development and bodily systems

    are well-studied. Nicotine adversely affects the heart, eyes, reproductive system, lungs, and

    kidneys.

            55.          JUUL pods were designed to decrease the perceived harshness of nicotine

    ingestion, thus creating a greater likelihood of abuse from new users.4

            56.          This design shows Defendants’ intention to recruit nonsmokers to use its

    e-cigarettes.

            57.          Other manufacturers design, market, advertise, promote, sell, and

    distribute “pods” that are advertised as compatible with JUUL e-cigarettes that come in a

    variety of flavors, many directly appealing to minors and new users.

            58.          While JUUL has recently, in the face of public pressure, taken action to

    prevent other manufacturers from selling such compatible pods, these pods remain on the

    market and are able to be used with JUUL’s e-cigarette. As such, JUUL’s recent action, after

    years of inaction, is too little too late and does nothing to discourage the minors already

    addicted to its products.




4
 Duell, James F. Pankow, and David H. Peyton, Free-Base Nicotine Determination in Electronic Cigarette Liquids
by 1H NMR Spectroscopy, 31 Chem. Res. Toxicol. 431, 431 (2018).


                                                       9
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 10 of 38 PageID #: 10




                                  10
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 11 of 38 PageID #: 11




       59.         The JUUL e-cigarette is operated when a sensor in the device senses

suction on the mouthpiece, at which time the battery activates the heating element which

converts the solution in the pod into a vapor.

       60.         A light in the e-cigarette indicates the battery level.

       61.         Defendant designed its e-cigarettes and associated ENDS to be simplistic,

easy to use, and easy to conceal.

       62.         Such defective design has caused an increased risk of nicotine addiction

among users.




                                             11
       Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 12 of 38 PageID #: 12



               63.           Recent studies have shown that the amount of nicotine per puff of a JUUL

       e-cigarette is substantially the same, or greater than, that of a conventional cigarette.5

               64.           Defendants also specifically implemented a marketing scheme designed to

       attract individuals to purchase their highly addictive products, while using false, deceptive,

       unconscionable, and misleading advertising regarding the health effects of their products and

       their relative safety to conventional cigarettes.

               65.           To date, the CDC and FDA have reported at least 805 cases of pulmonary

       illness across 44 states related to the use of electronic cigarettes.

               66.           Defendants knew or should have known that e-cigarettes were not safe for

       non-smokers and posed a similar, if not increased, risk of nicotine dependence as

       conventional cigarettes, but failed to disclose this information to the public, including

       Plaintiff and class members.

               67.           JUUL did not add appropriate nicotine warnings on its packaging until

       August 2018, after being forced to do so.

               68.           Again, the failure to adequately warn users that its products contain

       nicotine shows Defendants’ intent to attract minor consumers to use, and become addicted to,

       their product under false pretenses.

               69.           JUUL has not been approved by the FDA or any other entity as a smoking

       therapy or smoking cessation device, despite explicitly and implicitly advertising as such for

       years through the “Switch” to JUUL marketing campaign in which it advertised itself as an

       alternative to conventional cigarettes.




5
    Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic Cigarettes, 3.


                                                          12
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 13 of 38 PageID #: 13



       70.         The FDA has specifically stated that any smokers attempting to quit

should seek counseling or FDA approved smoking cessation methods rather than e-cigarettes.

       71.         On September 9, 2019, the FDA sent Defendant JUUL a “warning letter”

finding that JUUL fraudulently and unlawfully marketed, sold, and distributed its products by

advertising them as safer than conventional cigarettes, without the appropriate scientific

evidence and FDA Order to make such a claim.

       72.         JUUL has admitted to using tobacco industry advertisement techniques,

which were created to specifically attract non-smoking individuals, as a guide for its

advertising and marketing campaigns.

       73.         These advertisements and marketing campaigns include themes

specifically designed to attract new users, including minors, to use JUUL products.

       74.         These themes include, but are not limited to, love, attractiveness,

sexuality, popularity, parties, social events, celebrity, and being “cool. The following are

illustrative marketing materials:




                                             13
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 14 of 38 PageID #: 14




                                  14
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 15 of 38 PageID #: 15




                                  15
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 16 of 38 PageID #: 16




                                  16
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 17 of 38 PageID #: 17




       75.         JUUL was well aware that its fraudulent advertising and marketing was

targeted towards encouraging and attracting individuals, including minors, towards its

products, without revealing the highly addictive nature thereof. JUUL also failed to disclose

the serious adverse health effects of using its products, while falsely marketing them as safer

than conventional cigarettes. Nonetheless, JUUL has consistently attempted to expand its

marketing to entice new users.



                                            17
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 18 of 38 PageID #: 18



       76.         Even after adding the warnings that its products contain nicotine, JUUL

continued to promote its flavors that were most popular and promote a campaign explicitly

and implicitly indicating that these products were safer than conventional cigarettes.




                                            18
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 19 of 38 PageID #: 19




       77.         Whether a class member will develop pulmonary disease, or other nicotine

and e-cigarette related conditions, cannot be determined at the present time and can only be

determined by a series of tests over time.

       78.         Indeed, negative results for disease at the present time may actually further

endanger a class member’s health as it may promote a false sense of security and safety,

when in reality that class member may still contract nicotine or e-cigarette related disease in

the future based on their addiction to, and use of, electronic cigarettes.

       79.         Since its inception, JUUL has engaged in a false, misleading, and

fraudulent advertising, based on the assertion that its e-cigarettes and associated ENDS were

a safer alternative to conventional cigarettes, without providing any basis, medical or

otherwise, to assert such a claim.




                                              19
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 20 of 38 PageID #: 20



       80.         JUUL engaged in deceptive and misleading marketing and advertising

specifically directed to engage individuals and encourage them to purchase, use, and become

addicted to e-cigarettes and ENDS.

       81.         Defendants have made minimal, at best perfunctory, efforts to warn of the

severe health effects of their products, efforts that Defendants know are not likely to be

materially successful in causing users not to purchase JUUL.

       82.         The seriousness of the danger faced by the class due to the actions of

Defendants cannot be overstated.

       83.         Through this class action Plaintiffs seek, inter alia, reasonable and

adequate compensation for pain and suffering, emotional distress, financial harm, medical

expenses, and disfigurement, as well as in the form of injunctive relief, and continued

medical monitoring over time, at Defendant’s expense.

                          CLASS ACTION ALLEGATIONS

       84.         Plaintiffs bring this action as a class action on behalf of a class defined as:

       All New York residents who have purchased, used, become addicted to, or been

       otherwise harmed by Electronic Nicotine Delivery Systems (hereinafter,

       “ENDS”), including but not limited to, electronic cigarettes, vaporizers, e-

       liquids, and their component parts manufactured, designed, promoted,

       assembled, delivered, marketed, sold, and/or supplied by Defendants.

       85.         Plaintiffs further propose the following Youth Subclass:

       All New York residents under the age of eighteen (18) at the time of at least one

       purchase of Electronic Nicotine Delivery Systems (hereinafter, “ENDS”),

       including but not limited to, electronic cigarettes, vaporizers, e-liquids, and their


                                             20
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 21 of 38 PageID #: 21



       component parts manufactured, designed, promoted, assembled, delivered,

       marketed, sold, and/or supplied by Defendants.

       86.          Plaintiff does not know the exact size of the classes, but each class is

composed of more than 500 persons. The persons in the classes are so numerous that joinder

of all such persons is impracticable and the disposition of their claims in a class action rather

than individual actions will benefit the parties and the Court.

       87.          There are numerous common questions of fact affecting the rights of all

class members, including inter alia:

                    a.      Whether the classes are in need of a court-monitored program of

             injunctive and equitable relief, including periodic medical monitoring on multiple

             occasions over time;

                    b.      Whether Defendants engaged in false, deceptive, unconscionable,

             and misleading advertising and marketing tactics, some of which were

             specifically designed to target minors and new users.

                    c.      Whether Defendants engaged in unlawful, unfair, or deceptive

             business practices;

                    d.      Whether Defendants made unlawful representations or omissions

             regarding their e-cigarettes and associated ENDS products;

                    e.      Whether Defendants engaged in such practices in a manner that

             they knew, or should have known, would cause injury to Plaintiff and the classes;

                    f.      Whether Defendants unlawfully marketed their e-cigarettes and

             associated ENDS to minors;




                                              21
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 22 of 38 PageID #: 22



                    g.      Whether Defendants failed to employ reasonable precautions and

             safeguards to minimize or eliminate damage to Plaintiff and the classes;

                    h.      Whether Plaintiff and class members are entitled to punitive

             damages.

       88.          Plaintiff is a member of the classes that he seeks to represent, and his

claims are typical of all class members in that Plaintiff’s claims arise from the same factual

and legal basis as those of the classes.

       89.          All members of the classes, including Plaintiff, have been damaged in the

same manner by the actions complained of herein.

       90.          Plaintiff will thoroughly and adequately protect the interests of the classes,

having retained qualified and competent legal counsel to represent himself and the classes.

       91.          Plaintiff’s counsel are highly experienced in class actions, some of whom

have participated in over 175 certified class actions, including class actions for medical

monitoring, employment, products liability, and other legal issues.

       92.          Plaintiffs have no interests antagonistic to that of the classes.

       93.          The prosecution of separate actions by individual class members will

create a risk of inconsistent or varying adjudications.

       94.          A class action is superior to other available methods for the fair and

efficient adjudication of the controversy.

       95.          Defendants have acted and refused to act on grounds generally applicable

to the entire class, thereby making injunctive and equitable relief, in addition to monetary

compensation, appropriate for the entire class.




                                              22
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 23 of 38 PageID #: 23



                                        COUNT ONE

                                          Negligence

        96.          Plaintiff and the classes incorporate all prior allegations of this complaint

as if set forth in full herein.

        97.          At all times material to the within cause of action, Defendants were

engaged in doing business throughout the State of New York and elsewhere, specifically

having designed, manufactured, assembled, distributed, and sold certain e-cigarettes and

associated ENDS, together with their component parts, in interstate commerce, in New York

and elsewhere.

        98.          It was at all times foreseeable to Defendants that failure to provide

adequate warnings regarding the potential dangers of e-cigarettes and ENDS would result in

harm to Plaintiff and the classes as alleged herein.

        99.          This includes, but is not limited to, the failure to provide adequate

information regarding the medical effects of using e-cigarettes and ENDS, the failure to

provide adequate warnings on the packaging of e-cigarettes and ENDS regarding adverse

health effects, the failure to provide adequate warnings on e-cigarettes and ENDS regarding

the potential for adverse health effects and/or malfunction, the failure to implement proper

safeguards to discourage the sale of e-cigarettes and ENDS to minors, and the failure to

install proper safeguards to discourage the use of e-cigarettes and ENDS by new e-cigarette

users and minors.

        100.         It was also at all times foreseeable that the inadequate, improper, and

unlawful design of Defendants’ e-cigarettes and associated ENDS would attract, enable, and

encourage individuals, including and especially minors, to use such products.


                                               23
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 24 of 38 PageID #: 24



        101.          Despite this, Defendants failed to provide such reasonable safeguards and

take other reasonable actions that a prudent person under similar circumstances would have

taken to eliminate or minimize the risk of danger to Plaintiff and the classes.

        102.          The injuries suffered by Plaintiff and the classes were directly and

proximately caused by the negligence of Defendants as a result of the actions or inaction

Defendants took in manufacturing, designing, assembling, installing, marketing, selling,

delivering, or otherwise handling the subject e-cigarettes and ENDS and component

products.

        103.          The conduct of Defendants was both a proximate cause and a cause in fact

of the exposure and damages inflicted on Plaintiff and the classes and the expenses made

necessary by such exposure.

        104.          As a result of Defendants’ conduct, the Plaintiff and the classes have

suffered damages.

        105.          WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally or in the alternative in the amount of damages and together with interest, costs of

suit, and such other relief as is just and proper.

                                        COUNT TWO

                 Violation of the New York General Business Law § 349

        106.          Plaintiff and the classes incorporate paragraphs 1-95 of this complaint as if

set in full herein.

        107.          The New York General Business Law § 349 prohibits businesses from

engaging in any deceptive acts or practices in connection with consumer sales.




                                               24
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 25 of 38 PageID #: 25



        108.          New York General Business Law § 349 also allows an individual injured

due to any violation of this section to enjoin such unlawful acts or practice and to recover

actual damages.

        109.          New York General Business Law § 349 further allows treble damages and

attorneys fees to be awarded for violation of this section.

        110.          Defendants violated New York General Business Law § 349 by

misrepresenting the e-cigarettes and ENDS, including e-liquids, pods, and component parts,

to be safe for use.

        111.          Defendants also violated New York General Business Law § 349 by

suppressing and/or omitting material facts regarding the addictiveness and safety of e-

cigarettes and ENDS.

        112.          Defendants also violated New York General Business Law § 349 by

engaging in unconscionable conduct with respect to misrepresenting their products as a safe

and/or safer alternative to traditional cigarettes to attract new users.

        113.          Each false pretense, misrepresentation, unconscionable act, and/or

knowing omission of material fact by Defendants constitutes a separate violation of New

York General Business Law § 349.

        114.          As a direct and proximate cause of Defendants’ violation of New York

General Business Law § 349, Plaintiff has suffered, and will in the future continue to suffer,

injuries and damages.

        115.          WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally or in the alternative in the amount of damages and together with interest, costs of

suit, and such other relief as is just and proper.




                                              25
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 26 of 38 PageID #: 26



                                         COUNT THREE

                                             Fraud

        116.          Plaintiff and the classes incorporate paragraphs 1-95 of this complaint as if

set in full herein.

        117.          Defendants fraudulently and deceptively marketed, advertised, distributed,

and sold e-cigarettes and associated ENDS as non-addictive or less addictive products than

conventional cigarettes.

        118.          Defendants failed to disclose the highly addictive nature of their products

and the adverse health effects likely to arise therefrom.

        119.          Defendants made these fraudulent representations to Plaintiff and the

classes.

        120.          Each misrepresentation and omission was material as it contributed to the

evaluations by Plaintiff and the classes as to whether to purchase and use Defendants’

products.

        121.          Defendants knew that its misrepresentations and omissions were false and

intended Plaintiff and the classes to rely upon these misrepresentations and omissions to

purchase their products.

        122.          Plaintiff and the classes reasonably relied upon Defendants’

misrepresentations and omissions to their severe detriment.

        123.          WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally or in the alternative in the amount of damages and together with interest, costs of

suit, and such other relief as is just and proper.




                                               26
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 27 of 38 PageID #: 27




                                        COUNT FOUR

                 Violation of the New York General Business Law § 350

        124.          Plaintiff and the classes incorporate paragraphs 1-95 of this complaint as if

set in full herein.

        125.          New York General Business Law § 350 addresses general advertising

practices.

        126.          New York General Business Law § 350 provides, in relevant part, the

following:

        The term ‘false advertising’ means advertising, including labeling, of a
commodity, … if such advertising is misleading in a material respect. In
determining whether any advertising is misleading, there shall be taken into
account (among other things) not only representations made by statement,
word, design, device, sound or any combination thereof, but also the extent to
which the advertising fails to reveal facts material in the light of such
representations with respect to the commodity or employment to which the
advertising relates under the conditions prescribed in said advertisement, or
under such conditions as are customary or usual.

        127.          In its advertisements, Defendants used illustrations, graphic depictions,

colors, models, influencers, and type that resulted in obscuring material facts regarding the

addictiveness and misrepresenting the safety of e-cigarettes and ENDS.

        128.          Defendants’ disclaimers on their advertisements were woefully

insufficient relative to other aspects of the advertisements.

        129.          Defendants have failed to substantiate through any credible documents,

records, or any other written proof its claims regarding the safety of its products, including

but not limited to the assertion that e-cigarettes and ENDS assist conventional cigarette




                                               27
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 28 of 38 PageID #: 28



smokers to quit smoking and/or that e-cigarettes and ENDS are a safe and/or safer alternative

to conventional cigarettes.

        130.          The above referenced violations constitute multiple violations of New

York General Business Law § 350.

        131.          Each violation of New York General Business Law § 350 by Defendants

constitutes a per se violation of New York General Business Law § 349.

        132.          As a direct and proximate cause of Defendants’ violation of New York

General Business Law § 350, Plaintiff has suffered, and will in the future continue to suffer,

severe injuries and damages.

        133.          WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally or in the alternative in the amount of damages and together with interest, costs of

suit, and such other relief as is just and proper.

                                          COUNT FIVE

                                 Strict Liability- Failure to Warn

        134.          Plaintiff and the classes incorporate paragraphs 1-95 of this complaint as if

set in full herein.

        135.          At all times material to the within cause of action, Defendants were

engaged in doing business throughout the State of New York and elsewhere, specifically

having designed, manufactured, assembled, distributed, and sold certain e-cigarettes and

ENDS and associated products, together with their component parts, in interstate commerce,

in New York and elsewhere.

        136.          As discussed above, it was foreseeable to Defendants that individuals,

including minors, would use and misuse Defendants’ products to their detriment.


                                               28
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 29 of 38 PageID #: 29



       137.        Plaintiff and the classes received JUUL products in the same conditions in

which they manufactured, designed, distributed, and sold and used their products in a manner

reasonably intended by Defendants.

       138.        The risks of using Defendants’ products were known to Defendants at the

time of manufacture, design, distribution, and sale.

       139.        The risks of using Defendants’ products were unknowable and unexpected

to the average consumer, including Plaintiff and the classes.

       140.        The injuries to Plaintiff and the classes were directly and proximately

caused by the actions or inactions of Defendants and Defendants are liable to said Plaintiff in

this cause of action based upon the theory of strict liability in the following particulars:

                   i.      In failing to warn users, including Plaintiff and members of the

           classes, of the defects, dangers, risks, and/or hazards which existed in the subject

           e-cigarettes and ENDS;

                   j.      In failing to design, manufacture, assemble, promote, sell, supply,

           or otherwise take action with respect to said e-cigarettes and ENDS in accordance

           with safety codes, regulations, and statutes applicable to same;

                   k.      In failing to correct the defective and dangerous conditions

           existing in the subject e-cigarettes and ENDS.

       141.        As a direct and proximate result of the actions or inactions of Defendants,

Plaintiff and the classes have suffered, and will continue in the future to suffer, severe

injuries and damages.




                                              29
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 30 of 38 PageID #: 30



        142.          WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally or in the alternative in the amount of damages and together with interest, costs of

suit, and such other relief as is just and proper.

                                         COUNT SIX

                               Strict Liability- Defective Design

        143.          Plaintiff and the classes incorporate paragraphs 1-95 of this complaint as if

set in full herein.

        144.          At all times material to the within cause of action, Defendants were

engaged in doing business throughout the State of New York and elsewhere, specifically

having designed, manufactured, assembled, distributed, and sold certain e-cigarettes and

ENDS and associated products, together with their component parts, in interstate commerce,

in New York and elsewhere.

        145.          As discussed above, it was foreseeable to Defendants that individuals,

including minors, would use and misuse Defendants’ products to their detriment.

        146.          The injuries to Plaintiff and the classes were directly and proximately

caused by the actions or inactions of Defendants and Defendants are liable to said Plaintiff in

this cause of action based upon the theory of strict liability in the following particulars:

                      a.     In designing, manufacturing, assembling, installing, supplying, or

            otherwise taking action with respect to the aforesaid e-cigarettes and ENDS in a

            deficient and defective condition;

                      b.     In failing to equip said e-cigarettes ENDS with proper safeguards;




                                               30
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 31 of 38 PageID #: 31



                      c.     In failing to design, manufacture, assemble, promote, sell, supply,

            or otherwise take action with respect to said e-cigarettes and ENDS in accordance

            with safety codes, regulations, and statutes applicable to same;

                      d.     In failing to correct the defective and dangerous conditions

            existing in the subject e-cigarettes and ENDS.

        147.          As a direct and proximate result of the actions or inactions of Defendants,

Plaintiff and the classes have suffered, and will continue in the future to suffer, severe

injuries and damages.

        148.          WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally or in the alternative in the amount of damages and together with interest, costs of

suit, and such other relief as is just and proper.

                                       COUNT SEVEN

                                      Unjust Enrichment

        149.          Plaintiff and the classes incorporate paragraphs 1-95 of this complaint as if

set in full herein.

        150.          Defendants have been unjustly enriched through their sale of JUUL

products based on material misrepresentations and omissions, false advertising,

unconscionable business practices, and fraud.

        151.          Defendants have been unjustly enriched at the expense of, and to the

detriment of, Plaintiff and the classes.

        152.          Defendants knowingly received and retained wrongful benefits and funds

from Plaintiff and the classes.




                                               31
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 32 of 38 PageID #: 32



         153.         It would be inequitable to allow Defendants to retain these benefits and

funds.

         154.         Plaintiff and the classes are therefore entitled to recover from Defendants,

as restitution, all money paid for JUUL products, any benefit received by Defendants as a

result of such activity, and interest thereon from the time of payment.

         155.         WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally or in the alternative in the amount of damages and together with interest, costs of

suit, and such other relief as is just and proper.

                                       COUNT EIGHT

                      Breach of Implied Warranty of Merchantability

         156.         Plaintiff and the classes incorporate paragraphs 1-95 of this complaint as if

set in full herein.

         157.         The Uniform Commercial Code, N.Y. UCC § 2-314 and § 2-315, provide

that, unless excluded or modified, a warranty that the goods shall be merchantable is implied

in a contract for their sale if the seller is a merchant with respect to goods of that kind.

         158.         With respect to JUUL products, Defendants warranted that its e-cigarettes

and associated ENDS would be merchantable, fit for the ordinary purposes for which they

are used, and conform to promises and affirmations of fact made on the container and label.

         159.         At the time of delivery, Defendants breached the implied warranties of

merchantability and fitness for a particular purpose as their products were defective as

alleged above, posed severe safety risks at the time they were sold, and failed to conform to

the standard performance of like products in trade.




                                               32
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 33 of 38 PageID #: 33



        160.          Defendants are merchants with respect to the subject products sold to

Plaintiff.

        161.          Defendants’ products are not fit for the intended purpose of offering a safe

and/or safer alternative to cigarettes because such products when used as intended worsen or

aggravate nicotine addiction and cause severe adverse health effects.

        162.          As a direct and proximate result of Defendants’ breach of the implied

warranties, Plaintiff has suffered damages.

        163.          WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally or in the alternative in the amount of damages and together with interest, costs of

suit, and such other relief as is just and proper.

                                        COUNT NINE

                                 Breach of Express Warranty

        164.          Plaintiff and the classes incorporate paragraphs 1-95 of this complaint as if

set in full herein.

        165.          N.Y. UCC § 2-313 provides that express warranties by the seller are

created by any affirmation of fact or promise made by the seller to the buyer which related to

the goods and becomes a basis of the bargain.

        166.          The express warranty creates an obligation that the goods shall conform to

the affirmation or promise.

        167.          Defendants issued express warranties in connection with their e-cigarettes

and associated ENDS that such products were less addictive and less harmful than

conventional cigarettes, and that they were smoking cessation devices, through their

marketing and advertisements.


                                               33
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 34 of 38 PageID #: 34



        168.          The affirmations of fact and promises set forth in Defendants’ marketing

and advertising became part of the basis of the bargain between Plaintiff.

        169.          These affirmations of fact and promises created express warranties that

JUUL products would conform to Defendants’ affirmations of fact and promises.

        170.          Defendants breached their express warranties as JUUL products deliver a

more potent source of nicotine than conventional cigarettes and cause severe adverse health

consequences.

        171.          As a direct and proximate result of Defendants’ breach of express

warranties, Plaintiff suffered damages as he would not have purchased and/or used

Defendants’ products had he known the true facts about the products.

        172.          WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally or in the alternative in the amount of damages and together with interest, costs of

suit, and such other relief as is just and proper.

                                         COUNT TEN

                                        Public Nuisance

        173.          Plaintiff and the classes incorporate paragraphs 1-95 of this complaint as if

set in full herein.

        174.          Defendants have engaged in systematic deceptive and unconscionable

advertising and marketing of JUUL products.

        175.          This misconduct caused and/or substantially contributed towards a public

nuisance.




                                               34
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 35 of 38 PageID #: 35



          176.     Defendants’ misconduct has created or substantially contributed to an

unreasonable interference with rights common to the general public, including the right to be

free from unreasonable interference with public health, safety, and peace.

          177.     Defendants’ interference with the public health, safety, and peace has been

unreasonable.

          178.     Defendants’ inappropriate and unlawful conduct is responsible for new e-

cigarette users, including minors, becoming addicted to nicotine and significantly interfered

with the public health, safety, and peace.

          179.     Defendants’ misconduct has produced permanent or long-lasting effects

and will continue until and unless Defendants reveal the complete truth about their products,

including severe safety and health risks and addictiveness, and take meaningful corrective

action.

          180.     Defendants knew, or should have known, that their unreasonable and

unlawful conduct was likely to have a significant adverse impact on public health, safety, and

peace.

          181.     Defendants’ conduct is and was unlawful.

          182.     The negative impact Defendants have had on public health, safety, and

peace cannot be overstated, as they have created an epidemic of nicotine dependent

individuals through their unlawful conduct.

          183.     The negative health consequences of Defendants’ products will ultimately

be borne by the community as a whole.

          184.     Defendants’ products deliver dangerous toxins and carcinogens to their

users.




                                              35
Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 36 of 38 PageID #: 36



       185.        The costs associated with Defendants’ products include, but are not

limited to, costs for medical care, increased insurance costs, an increased strain on the

medical system which effects the quality and cost of care available to the public, reduced

productivity of JUUL consumers, the cost to society of supporting nicotine ingestion

cessation programs, increased life insurance rates, increased social services, increased

addiction related crime, and increased disability benefits.

       186.        Defendants had significant control over the public nuisance they created,

including the design, advertising, marketing, promotion, and manufacture of JUUL products.

       187.        Defendants could have prevented, or at least significantly reduced, the

public nuisance by ceasing improper and unlawful marketing and advertising of its products.

       188.        Defendants are not immune from a public nuisance claim.

       189.        The damages and costs to society from Defendants’ unlawful conduct is

significant and was foreseeable to Defendants.

       190.        Plaintiff and the classes have suffered, and continue to suffer, harm

different from that suffered by individual residents of New York.

       191.        Plaintiff and the classes sue in their public capacity for all appropriate

relief to restore the public health, safety, and peace and recover appropriate damages,

expenses, costs, and fees.

       192.        Defendants are also liable for punitive damages to reflect the aggravating

circumstances of their intentional, willful, wanton, malicious, and oppressive conduct.

Defendants acted or failed to act knowingly, willfully, deceptively, with gross negligence,

maliciously, and/or wantonly with conscious disregard for the public health, safety, and

welfare.




                                             36
   Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 37 of 38 PageID #: 37



           193.          WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

   severally or in the alternative in the amount of damages and together with interest, costs of

   suit, and such other relief as is just and proper.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff asks this Court to:

       a. Certify these classes, designate Plaintiff as the named representative of the classes, and

       designate the undersigned class counsel;

       b. Grant declaratory and injunctive relief to the Plaintiff’s classes and establishing, at

       Defendants’ expense, a court administered program for periodic medical testing over

       time, including diagnostic testing, medical monitoring, and nicotine cessation counseling;

       c. Enjoin Defendants from further negligent, deceptive, unfair, and unlawful conduct as

       alleged herein;

       d. Award actual, compensatory, and consequential damages;

       e. Award restitution;

       f. Award punitive damages;

       g. Award reasonable attorneys’ fees and costs of this case;

       h. Award prejudgment and post-judgment interest; and

       i. Such other and further legal, equitable, and declaratory relief as justice requires.

                                  JURY TRIAL DEMANDED

       Plaintiff demands a trial by jury on all issues so triable.



                                                 37
    Case 2:19-cv-05551 Document 1 Filed 10/01/19 Page 38 of 38 PageID #: 38



Dated: October 1, 2019
                                            By:
                                                   Seth R. Lesser
                                            KLAFTER OLSEN & LESSER, LLP
                                            Seth R. Lesser
                                            Christopher Timmel
                                            Morgan M. Stacey*
                                            Two International Drive, Suite 350
                                            Rye Brook, N.Y. 10573
                                            (914) 934-9200

                                            JAVERBAUM WURGAFT HICKS
                                            KAHN WIKSTROM & SININS, P.C.
                                            Michael A. Galpern*
                                            Zachary M. Green*
                                            1000 Haddonfield-Berlin Road, Suite 203
                                            Voorhees, NJ 08043
                                            (856) 596-4100

                                            Attorneys for Plaintiff

*Application for pro hac vice to be filed




                                              38
